NON-FINAL REJECTION
(in response to RCE dated 7/26/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
The RCE incorporates by reference the after-final amendment dated 6/22/2022. The after-final amendment has therefore been entered as part of the RCE.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
Applicant appears to have only submitted arguments with regards to a single reference (i.e., the Gepp reference). This argument is not found to be persuasive because of three independent reasons:
First Reason: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejection below, Arai already discloses the amended limitation of “the ultrasonography member being detachable from the upper surface side of the pressing member, by pulled out in an upper direction” (see rejections under §103 presented below). Therefore, Applicant’s argument is not found to be persuasive. This reasos is independent of the second and third reasons which are discussed below. Therefore, even if the examiner conceded this reason, the Applicant’s argument would still be unpersuasive for the second reason; further, Applicant’s argument would still be unpersuasive for the third reason too.

Second Reason: Otherwise, Applicant’s argument doesn’t even make sense. Why would the upward protruding wall (which extends in the inner direction) of the pressing member (compression body 2) prevent the ultrasonography member (ultrasound probe 14) from being detachable from the upper surface side of the pressing member by being pulled out in an upper direction? Why would a configuration that is intended to prevent the coupling layer (elastic layer 10) from moving prevent the ultrasonography member (14) from being detachable from the upper surface side of the pressing member by being pulled out in an upper direction? The ultrasonography member (14) is understood as being freely movable on/above the upper surface (8)/coupling material (10); further, nothing appears to be permanently holding the ultrasonography member (14) against the pressing member (2) and/or the coupling layer (10) that would prevent the ultrasonography member being capable of being lifted up away from the pressing member/coupling layer. So why couldn’t you just lift it vertically upward, away from the pressing member? Applicant hasn’t reasonably stated why the ultrasonography member (14) could be detachable as claimed; therefore, applicant’s argument is not found to be persuasive. This reason is independent of the first and third reasons which are discussed above and below. Therefore, even if the examiner conceded this reason, the Applicant’s argument would still be unpersuasive for the first reason; further, Applicant’s argument would still be unpersuasive for the third reason too.

Third Reason: Even if, for argument’s sake, the examiner conceded the First and Second Reasons discussed above, Applicant’s argument is still not found to be persuasive because (1) the grounds of rejection (previous and current) does NOT rely on Gepp for teaching the limitation that Applicant argues Gepp allegedly does not teach, and (2) the grounds of rejection (previous and current) is NOT based on modifying Gepp by provided the aforementioned limitation which applicant seems to suggest is allegedly is incompatible with Gepp. In this sense, Applicant’s arguments are somewhat irrelevant. This reason is independent of the first and second reasons which are discussed above. Therefore, even if the examiner conceded this reason, the Applicant’s argument would still be unpersuasive for the first reason; further, Applicant’s argument would still be unpersuasive for the second reason too.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al., US 2017/0281124 A1 (hereinafter “Arai”) in view of in view of Mendlein et al., US 2002/0068871 A1 (Mendlein) and Gepp et al., DE 19926446 A1 (hereinafter “Gepp”).
Regarding claim 1, Arai teaches an imaging member comprising:
a pressing member (collectively 32 and 50, Figs. 1 and 13) having an upper surface and a lower surface opposing the upper surface, wherein the pressing member is configured to press a breast (N, Fig. 13) of a subject via the lower surface (“[t]he compression plate 32 is moved in the vertical direction (Z-axis direction) by the compression plate moving mechanism 34, so that the breast of the subject is compressed between the compression plate 32 and the imaging table 31”, ¶ [0055]);
a coupling material, having a fluidity, at the upper surface (upper acoustic matching member 60, Fig. 13; “an upper acoustic matching member 60 is provided on the upper surface of the compression plate 32. In the case of capturing an ultrasound image, the control unit 40 causes the probe moving mechanism 38 to move the ultrasound probe 36 along the upper surface of the compression plate 32 in a state in which the upper acoustic matching member 60 is provided”, ¶ [0116]);  and
an ultrasonography member (ultrasound probe 36, Fig. 1) having a first surface (an internal surface of ultrasound probe 36), a second surface opposing the first surface (an external surface of ultrasound probe 36), and a wall protruding upward at an outer peripheral edge of the first surface (side walls of ultrasound probe 36 and vertically protrude), the ultrasonography member being detachable from the upper surface side of the pressing member, by being pulled out in an upper direction (implied from “[t]he compression plate 32 is moved in the vertical direction (Z-axis direction) by the compression plate moving mechanism 34, so that the breast of the subject is compressed between the compression plate 32 and the imaging table 31” ¶ [0055]; “[t]he ultrasound probe 36 is moved along the upper surface (surface opposite to a surface in contact with the breast of the subject) of the compression plate 32 by the probe moving mechanism 38, and scans the breast with ultrasound waves to acquire an ultrasound image of the breast”¶ [0056]; “[i]n the case of capturing a radiographic image, the control unit 40 retracts the ultrasound probe 36 to the outside of the radiographic image detection region of the radiation detector 30 using the probe moving mechanism 38.” ¶ [0081]; see discussion below).
Since the compression plate (32) vertically moves up and down and the ultrasound probe (36) moves along the top surface of the compression plate as discussed above, the ordinarily skilled artisan would have understood that the ultrasound probe can therefore also move vertically up and down. Further, since the compression plate and the ultrasound probe have their own respective moving mechanisms (moving mechanisms 34 and 38 respectively), the ordinarily skilled artisan would have understood that the ultrasound probe and the compression plate can be moved independently of one another. Therefore, the ordinarily skilled artisan would have understood that Arai discloses that the ultrasonography member (ultrasound probe 36) is detachable from the upper surface side of the pressing member (compression plate 32) by being pulled out in an upper direction.
Although the ultrasound probe 36 of Fig. 1 is not shown in Fig. 13, the ordinarily skilled artisan would have recognized that if it was shown then it would be placed on along the upper surface of the compression plate in a state in which the upper acoustic matching member 60 is provided (see ¶ [0116]) as shown in the annotated Fig. 13 below.

    PNG
    media_image1.png
    381
    743
    media_image1.png
    Greyscale

Arai does not teach that the ultrasonography member is being applied with an acoustic matching member, having a higher fluidity than the coupling material, at the first surface.
Mendlein teaches ultrasonography member (see Fig. 2A) having a first surface (see annotated Fig. 2A below), a second surface (see annotated Fig. 2A below), and a wall protruding upward at an outer peripheral edge of the first surface (side walls of holder 210, Fig. 2A), wherein the ultrasonography member is being applied with an acoustic matching member (acoustic coupling gel 250, Fig. 2A), having a fluidity, at a first surface (see annotated Fig. 2A below).

    PNG
    media_image2.png
    1287
    1326
    media_image2.png
    Greyscale

The ordinarily skilled artisan would have recognized that the holder 210 (including the side walls) can minimize contamination of the ultrasound probe 200 (“[t]he height of such sides can be selected to minimize contamination of the probe”, ¶ [0146]); further, the acoustic matching member having a fluidity (i.e., acoustic coupling gel 250) allows for acoustic coupling between the transducer and the holder 210.
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the invention of Arai such the ultrasonography member is being applied with an acoustic matching member at the first surface (i.e., the internal surface of the ultrasound probe) as taught by Mendlein; and the ordinarily skilled artisan would have been motivated to make this modification in order to minimize contamination of the ultrasound probe while still maintaining acoustic coupling. A schematic of the proposed modification is shown below:

    PNG
    media_image3.png
    1221
    1606
    media_image3.png
    Greyscale

By making the above combination/modification, an acoustic matching member having fluidity would be provided on the first surface (which is opposite the second surface) of the ultrasonography member. Further, since (1) the coupling material (i.e., matching member 60) is characterized in Arai as silicone rubber that maintains its shape (see ¶ [0120] of Arai), and (2) the acoustic matching member of Mendlein (i.e., acoustic coupling gel 250) in the obvious combination discussed as discussed above is characterized in Mendlein as a gel/fluid, the resulting combination of (1) and (2) means that the coupling material has a lower fluidity than the acoustic matching member because it is understood by the ordinarily skilled artisan that silicone rubber that maintains its shape has a lower fluidity than gel/fluid.
Arai does not teach that the pressing member has a wall protruding upward at an outer peripheral edge of the upper surface and that the pressing member is configured to contain the coupling material at the upper surface.
Gepp teaches a pressing member (compression body 2, Fig. 2) having an upper surface (first surface 8, Fig. 2), a lower surface (second surface 7, Fig. 2) opposing the upper surface, and a wall protruding upward at an outer peripheral edge of the upper surface (vertical walls of the compression body 2; see Fig. 2), wherein the pressing member is configured to contain a coupling material (10, Fig. 2) at the upper surface (via the vertical walls).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Arai such that the pressing member has a wall protruding upward at an outer peripheral edge of the upper surface and that the pressing member is configured to contain the coupling material at the upper surface, as taught by Gepp; and the ordinarily skilled artisan would have been motivated to make this modification in order to more securely contain the coupling material on/at the upper surface of the pressing member.

Regarding claim 2, the ultrasonography member (including the second surface thereof) is smaller than a size of the surface of the pressing member which is on the side opposite to the surface that comes into contact with the breast (see Fig. 1 which illustrates the relative sizes thereof).

Regarding claim 3, in making the modification discussed above regarding claim 1, the ultrasonography member as discussed above has vertical walls that hold the acoustic matching member (which has a fluidity) in place. It is understood that it has these wall on all sides (including a side corresponding to a chest wall side of the subject and a pair of facing sides intersecting the side corresponding to the chest wall side) of the first surface. Otherwise, if not for the walls on all sides including the aforementioned sides recited in the claim, the gel/fluid would not be contained and therefore would spill out. These vertical walls read on the claim projection because these walls extend from/in/on the first surface (which is a side opposite the second surface as discussed above).

Regarding claim 4, the ultrasonography member is fixed to the pressing member (it is understood that the probe moving mechanism 38 holds/fixes the probe in the z-direction against the pressing member as it moves the probe in the x-y plane).

Regarding claim 5, a fixture (probe moving mechanism 38) fixes the pressing member and the ultrasonography member to each other (it is understood that the probe moving mechanism 38 holds/fixes the probe in the z-direction against the pressing member as it moves the probe in the x-y plane).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Mochizuki et al., US 5,152,294 (hereinafter “Mochizuki”) and Gepp.
Regarding claim 1, Arai teaches an imaging member comprising:
a pressing member (collectively 32 and 50, Figs. 1 and 13) having an upper surface and a lower surface opposing the upper surface, wherein the pressing member is configured to press a breast (N, Fig. 13) of a subject via the lower surface (“[t]he compression plate 32 is moved in the vertical direction (Z-axis direction) by the compression plate moving mechanism 34, so that the breast of the subject is compressed between the compression plate 32 and the imaging table 31”, ¶ [0055]);
a coupling material, having a fluidity, at the upper surface (upper acoustic matching member 60, Fig. 13; “an upper acoustic matching member 60 is provided on the upper surface of the compression plate 32. In the case of capturing an ultrasound image, the control unit 40 causes the probe moving mechanism 38 to move the ultrasound probe 36 along the upper surface of the compression plate 32 in a state in which the upper acoustic matching member 60 is provided”, ¶ [0116]);  and
an ultrasonography member (ultrasound probe 36, Fig. 1) having a first surface (an internal surface of ultrasound probe 36), a second surface opposing the first surface (an external surface of ultrasound probe 36), and a wall protruding upward at an outer peripheral edge of the first surface (side walls of ultrasound probe 36 and vertically protrude), the ultrasonography member being detachable from the upper surface side of the pressing member, by being pulled out in an upper direction (implied from “[t]he compression plate 32 is moved in the vertical direction (Z-axis direction) by the compression plate moving mechanism 34, so that the breast of the subject is compressed between the compression plate 32 and the imaging table 31” ¶ [0055]; “[t]he ultrasound probe 36 is moved along the upper surface (surface opposite to a surface in contact with the breast of the subject) of the compression plate 32 by the probe moving mechanism 38, and scans the breast with ultrasound waves to acquire an ultrasound image of the breast”¶ [0056]; “[i]n the case of capturing a radiographic image, the control unit 40 retracts the ultrasound probe 36 to the outside of the radiographic image detection region of the radiation detector 30 using the probe moving mechanism 38.” ¶ [0081]; see discussion below).
Since the compression plate (32) vertically moves up and down and the ultrasound probe (36) moves along the top surface of the compression plate as discussed above, the ordinarily skilled artisan would have understood that the ultrasound probe can therefore also move vertically up and down. Further, since the compression plate and the ultrasound probe have their own respective moving mechanisms (moving mechanisms 34 and 38 respectively), the ordinarily skilled artisan would have understood that the ultrasound probe and the compression plate can be moved independently of one another. Therefore, the ordinarily skilled artisan would have understood that Arai discloses that the ultrasonography member (ultrasound probe 36) is detachable from the upper surface side of the pressing member (compression plate 32) by being pulled out in an upper direction.

    PNG
    media_image1.png
    381
    743
    media_image1.png
    Greyscale

Although the ultrasound probe 36 of Fig. 1 is not shown in Fig. 13, the ordinarily skilled artisan would have recognized that if it was shown then it would be placed on along the upper surface of the compression plate in a state in which the upper acoustic matching member 60 is provided (see ¶ [0116]) as shown in the annotated Fig. 13 above.
Arai does not teach that the ultrasonography member is being applied with an acoustic matching member, having a higher fluidity than the coupling material, at the first surface.
Mochizuki teaches an ultrasonography member (scanner 20, Fig. 2) having a first surface (concave inner bottom surface 24A, Fig. 2), a second surface opposing the first surface (convex outer bottom surface 24, Fig. 2), a wall protruding upward at an outer peripheral edge of the first surface (side walls), the ultrasonography member being applied with an acoustic matching member (coupling medium bath 50, Fig. 2), have a fluidity, at the first surface (“The acoustic energy propagation medium may be poured into the bath 50 through an inlet 54 shown in FIG. 3. Alternatively, this medium may be replaced with any liquid having an acoustic impedance similar to that within the living body, for example, water, oil, or the like.” col. 4, lines 63-68).
The ordinarily skilled artisan would have recognized that the acoustic matching member (i.e., the coupling medium bath such as water or oil) allows for acoustic coupling between the transducer and the first surface; further, the fluidity of the acoustic matching member allows for swinging transducer (i.e., the transducer swings into/out of the page in Fig. 2, which is right/left in Fig. 3) while still maintaining said coupling.
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the invention of Arai such the ultrasonography member is being applied with an acoustic matching member at the first surface (i.e., the internal surface of the ultrasound probe) as taught by Mochizuki; and the ordinarily skilled artisan would have been motivated to make this modification in order to couple the transducer of the probe to the probe housing while allowing the transducer to swing (i.e., the coupling is still maintained even when the transducer swings) thereby enabling a swinging transducer that is still coupled even when swinging. A schematic of the proposed modification is shown below:

    PNG
    media_image4.png
    1089
    1887
    media_image4.png
    Greyscale

By making the above combination/modification, an acoustic matching member having fluidity would be provided on the first surface (which is opposite the second surface) of the ultrasonography member. Further, since (1) the coupling material (i.e., matching member 60) is characterized in Arai as silicone rubber that maintains its shape (see ¶ [0120] of Arai), and (2) the acoustic matching member of Mochizuki (i.e., coupling medium bath 50) in the obvious combination discussed as discussed above is characterized in Mochizuki as water or oil (col. 4, lines 63-68 of Mochizuki), the resulting combination of (1) and (2) means that the coupling material has a lower fluidity than the acoustic matching member because it is understood by the ordinarily skilled artisan that silicone rubber that maintains its shape has a lower fluidity than water or oil.
Arai does not teach that the pressing member has a wall protruding upward at an outer peripheral edge of the upper surface and that the pressing member is configured to contain the coupling material at the upper surface.
Gepp teaches a pressing member (compression body 2, Fig. 2) having an upper surface (first surface 8, Fig. 2), a lower surface (second surface 7, Fig. 2) opposing the upper surface, and a wall protruding upward at an outer peripheral edge of the upper surface (vertical walls of the compression body 2; see Fig. 2), wherein the pressing member is configured to contain a coupling material (10, Fig. 2) at the upper surface (via the vertical walls).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Arai such that the pressing member has a wall protruding upward at an outer peripheral edge of the upper surface and that the pressing member is configured to contain the coupling material at the upper surface, as taught by Gepp; and the ordinarily skilled artisan would have been motivated to make this modification in order to more securely contain the coupling material on/at the upper surface of the pressing member.

Regarding claim 2, the ultrasonography member is smaller than a size of the surface of the pressing member which is on the side opposite to the surface that comes into contact with the breast (see Fig. 1 which illustrates the relative sizes thereof).

Regarding claim 3, the ultrasonography member as discussed above has vertical walls that hold the acoustic matching member having a fluidity in place. It is understood that it has these wall on all sides (including a side corresponding to a chest wall side of the subject and a pair of facing sides intersecting the side corresponding to the chest wall side) of the first surface. Otherwise, if not for the walls on all sides including the aforementioned sides recited in the claim, the gel/fluid would not be contained and therefore would spill out. These vertical walls read on the claim projection because these walls extend from/in/on the first surface (which is a side opposite the second surface as discussed above).

Regarding claim 4, the ultrasonography member is fixed to the pressing member (it is understood that the probe moving mechanism 38 holds/fixes the probe in the z-direction against the pressing member as it moves the probe in the x-y plane).

Regarding claim 5, a fixture (probe moving mechanism 38) fixes the pressing member and the ultrasonography member to each other (it is understood that the probe moving mechanism 38 holds/fixes the probe in the z-direction against the pressing member as it moves the probe in the x-y plane).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Mochizuki and Gepp as applied to claim 1 above, and further in view of Ren et al., US 2009/0268865 A1 (hereinafter “Ren”).
Regarding claim 6, Arai modified in view of Mochizuki teaches the invention of claim 1; but does not teach each of the pressing member and the ultrasonography member is provided with a mark for positioning of the pressing member and the ultrasonography member1.
Mochizuki teaches the ultrasonography member is provided with a mark (see slit disc 46 in Fig. 7 in which the slits appears as marks) for positioning the ultrasonography member (e.g., used as feedback for controlling the swing movement of the transducer thereof, col. 4, lines 15-29).
It would have been obvious to one having ordinary skill in the art to further modify the modified Arai invention such that the ultrasonography member is provided with a mark for positioning the ultrasonography member, as taught by Mochizuki; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide feedback for controlling movement of the ultrasonography member (particularly the transducer thereof).
Ren teaches a pressing member (compression paddle 10, Fig. 1) provided with a mark (markers 22); further, the ordinarily skilled artisan would have understood that the markers 22 are capable of being used for positioning because a user could use the image of the markers to conceivably at least partially form the basis of (re)positioning the pressing member.
Ren teaches that the markers can be utilized to improve breast imaging:
“[0007] As another non-limiting example, an apparatus comprises a compression paddle with a pattern of markers that immobilizes a patient's breast against a breast platform, an x-ray source on one side of the paddle and platform and an x-ray imaging receptor on the other side, a processor receiving image information from the receptor related to a composite x-ray image of the markers and breast in which the markers are not visible in a clinical setting, said processor computer-processing the composite image to derive geometric information regarding the markers therein and computer-processing the geometric information to derive thickness information related to thickness of the immobilized breast, and said processor using the thickness information to improve imaging the breast. The processor can further process the composite image to completely or essentially remove some or essentially all contribution of the imaged markers.”

It would have been obvious to one having ordinary skill in the art to further modify the modified Arai invention such that the pressing member is provided with a mark for positioning the pressing member, as taught by Ren; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve breast imaging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the claim recitation of “for positioning of the pressing member and the ultrasonography member” is considered a recitation of intended use and therefore not given patentable weight beyond the capability of the provided marks to be used in conjunction with positioning the pressing member and the ultrasonography member respectively.